I agree that the medical evidence before us now supports a causal relationship between plaintiff's current psychological condition and the compensable injury. Further, I agree that, for equitable reasons, the portion of the November 15, 2001 Opinion denying the compensability of plaintiff's psychological condition, which was not appealed, should be set aside. Nevertheless, it is my opinion that the authority granted under Hogan to set aside a prior final Opinion and Award should only be applied in matters where the facts are particularly unusual and compelling and should apply to circumstances in which the matter is detrimental to either party.
  S/_______________ DIANNE C. SELLERS COMMISSIONER *Page 1